Motion to dispense with printing in the record on appeal the transcripts of examinations before trial and of the exhibits marked for identification at said examinations before trial granted on condition that the originals thereof are filed with this court on or before the Wednesday preceding the first day of the term for which the appeal is noticed for argument. Motion to dismiss appeal granted, with $10 eosts, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before March 8, 1962, with notice of argument for March 20, 1962, said appeal to be argued or submitted when reached. Concur — McNally, J, P., Stevens, Eager, Steuer and Bastow, JJ,